Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Wong, J.), imposed August 15, 2013, upon her plea of guilty, consisting of an indeterminate term of imprisonment of 3 to 9 years, on the ground that the sentence was excessive.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed from an indeterminate term of imprisonment of 3 to 9 years to an indeterminate term of imprisonment of 2 to 6 years.
As the People correctly concede, under the circumstances of this case, the defendant’s waiver of the right to appeal does not encompass the right to challenge the sentence ultimately imposed (see People v Eldridge, 8 AD3d 294, 295 [2004]). The sentence imposed was excessive to the extent indicated (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Skelos, Austin, Roman and Duffy, JJ., concur.